   Case 3:18-cr-04683-GPC Document 222-2 Filed 11/23/20 PageID.2306 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA


                                                     )
    UNITED STATES OF AMERICA,                        )
                                                     )     Case No. 18-CR-4683-GPC
                           Plaintiff,                )
            v.                                       )
                                                     )
    JACOB BYCHAK, ET AL.,                            )
                   Defendant.                        )
                                                     )


                               DECLARATION OF JOHN CURRAN

1. I, John Curran, am currently the Chief Executive Officer of the American Registry for Internet

   Numbers, Ltd. (“ARIN”). I have personal knowledge of the following facts.

2. I have served as ARIN’s CEO since 2009. Prior to that, I was the founding Chairman of ARIN

   and elected chair of ARIN’s Board of Trustees. I am still an ARIN Trustee today.

3. I submit this declaration to supplement my Declaration dated July 10, 2019 (ECF 107-1) and

   correct the Defendants’ statements regarding ARIN’s position on the rights possessed by lawful

   registrants of Internet Protocol (“IP”) addresses. In their Motion to Dismiss the Wire Fraud

   Counts (ECF 169), the Defendants allege the following: “ARIN’s position in this regard is the

   same across the board for all IP addresses: to ARIN, no IP address is property, regardless of

   whether the IP address is subject to a Registration Services Agreement (“RSA”), a Legacy

   Registration Services Agreement (“LRSA”), or is a legacy IP address with neither an RSA nor an

   LRSA.”

4. When a registrant is assigned an IP address block from ARIN or its predecessor registry, the

   registrant obtains a bundle of rights, including, for example, the right to be the only party

   associated with the IP address block, the right to update their entry in the registry with newer
Case 3:18-cr-04683-GPC Document 222-2 Filed 11/23/20 PageID.2307 Page 2 of 2




contact information, and the ability to transfer those rights to another party in accordance with

ARIN policy. These rights are valuable. ARIN’s corollary assertion that ARIN registrants do not

have “ownership” of the underlying IP number resources is not in any way inconsistent with the

registrants’ exclusive rights to utilize the resources and transfer their rights in the registry to

another qualifying party for monetary compensation. The value of the ARIN number resource

registration to each registrant is diminished when unauthorized parties utilize the number

resources without the proper authorization of the registrant. Hijacking number resources for

spam or other activities by unauthorized third parties reduces the value of the rights of the

registrant.

        I declare under penalty of perjury that the foregoing is true and correct.

                Executed on _________________,
                             23 November 2020 at Reston, Virginia.



                                                        ____________________________________
                                                        JOHN CURRAN




                                                   2
